DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to pure mathematical manipulation and lack utility. 
Regarding claim 1
There is no structure to support the mathematical manipulation of applying RF excitation pulses, refocusing pulses, generating echo spacing and signals.  Furthermore: there is no end utility: How are the data being presented to an end user—stored in a data base, displayed on a GUI or computer screen?
Regarding claims 2—9
The claims are rejected for similar reasons as above. 
Regarding claim 10 and 11 



There is no novel structure in either claim.  Nothing is “manipulated by the method”.  The claims are merely drawn to manipulation/storage techniques that are well-known in the art”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2
It is unclear to Examiner what the phrase “vanishing zeroth moment overall” means.  For purposes of examination the Examiner will assume that it means the “spoiler gradients” have no amplitude at this point. 
Claim Objections
Regarding claim 10


Claim 10 is objected to because of the following informalities:  The claim is a “system claim” and should not depend on a “method claim”.  Appropriate correction is required.
Regarding claim 11
Claim 11 is objected to because of the following informalities:  The claim is a “non-transitory data carrier” and should not depend on a “method claim”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madio et al. (US 2004/0140800 A1) in view of Prammer (US 2004/0008027 A1).                           
Regarding claim 1
Madio discloses 
A method for acquiring magnetic resonance data of an object under examination by means of a magnetic resonance system ([0001]), comprising:


in an excitation phase, applying an RF excitation pulse ([0010], the group of pulses is the “excitation phase/RF pulses”);
in a wait phase following the excitation phase, applying at least a first RF refocusing pulse after the applied RF excitation pulse according to a first echo spacing ([0010]);
in an acquisition phase following the wait phase, applying at least two further RF refocusing pulses to generate echo signals according to a second echo spacing ([0010], c, applying refocusing pulses is done again following the “wait phase”), 
reading out the echo signals generated in the acquisition phase as magnetic resonance data from which image data can be reconstructed (image reconstruction is inherent in an MRI machine),
Madio does not explicitly teach 
“wherein the second echo spacing is smaller than the first echo spacing; and
 wherein in the wait phase at least two spoiler gradients are switched in the readout direction”.
Prammer, however, teaches 
wherein the second echo spacing is smaller than the first echo spacing ([0049] & claim 27); and


wherein in the wait phase at least two spoiler gradients are switched in the readout direction ([0107] magnetization is quickly “dephased” in strong gradient field—exactly what gradient spoilers are designed to do)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “shorter second echo spacing” as well as the “spoiler/dephasing gradients” as taught by Prammer in the method of Madio.
The justification for this modification would be to use CPMG technology in the method of Madio to suppress the effects of pulse error accumulation which can degrade the MRI data whether in medical imaging or geological imaging. 
Regarding claim 10

Madio in view of Prammer teach the controller is designed to carry out the method of claim 1 on the magnetic resonance system. 
Madio applied to claim 10 further teaches               
A magnetic resonance system ([0001]) comprising:
a magnet unit ([0012]);
a gradient unit ([0012]);
a radiofrequency unit ([0012], RF unit is inherent in an MRI system);                           and
Prammer applied to claim 10 further teaches 

a controller incorporating a radiofrequency transmit/receive control and a spoiler gradient determining unit ([0088, the spoiler gradients are taught in Madio reference, and are reasonably combined with Prammer). 
Claim(s) 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madio et al. (US 2004/0140800 A1) in view of Prammer (US 2004/0008027 A1) in view of Feiweier et al. (US 2013/0088228 A1).                    
Regarding claim 2
Madio in view of Prammer teach method of claim 1, 
Madio in view of Prammer do not explicitly teach 
“wherein spoiler gradients switched in the wait phase have a vanishing zeroth moment overall”.
Feiweier, however, teaches 
wherein spoiler gradients switched in the wait phase have a vanishing zeroth moment overall ([0019]—gradient spoiler moments are kept “as small as possible”—vanishingly small.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “minimized gradient moments” as taught by Feiweier in the method of Madio in view of Prammer.



The justification for this modification would be to suppress “unwanted coherences caused by RF pulses” that could cause image degradation ([0009], Feiweier). 
Regarding claim 11
Madio in view of Prammer teach one one computer program designed to carry out the method of claim 1 
when the data carrier is used in a control device of the magnetic resonance system. 
Madio in view of Prammer do not explicitly teach 
“A non-transitory electronically readable data carrier having electronically readable control information stored thereon”.
Feiweier, however, teaches  
A non-transitory electronically readable data carrier having electronically readable control information stored thereon ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “non-transitory 
electronically data carrier” as taught by Feiweier in the method of Madio in view of Prammer.
The justification for this modification would be to have a permanent way of storing the MRI computer program in case of accidental power-down. 
	
Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madio et al. (US 2004/0140800 A1) in view of Prammer (US 2004/0008027 A1) in view of Ott (US 2015/0285881 A1).                     
Regarding claim 3 
Madio in view of Prammer teach the method of claim 1, 
Madio in view of Prammer do not explicitly teach 
“wherein spoiler gradients switched in the wait phase are switched with a maximum slew rate”.
Ott, however, teaches  
wherein spoiler gradients switched in the wait phase are switched with a maximum slew rate ([0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “high slew rate gradients as taught by Ott in the method of Madio in view of Prammer. Moreover, it would have been obvious to optimize the “high slew rate” to a “maximum slew rate”. 
The justification for this modification would be to quickly minimize any stray magnetic fields before the next imaging process. 
Regarding claim 4
Madio in view of Prammer teach the method of claim 1, 
Madio in view of Prammer do not explicitly teach 

“wherein spoiler gradients switched in the wait phase are switched immediately prior to and/or after a first RF refocusing pulse”.
Ott however, teaches 
wherein spoiler gradients switched in the wait phase are switched immediately prior to and/or after a first RF refocusing pulse ([0013]). Although it is taught in Ott, that it is “also possible to dispense with the crusher gradients”, it is also implied that they are usually there, in this case. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “spoiler gradients before and after refocusing pulses” as taught by Ott in the method of Madio in view of Prammer.
The justification for this modification would be to efficiently minimize any “stray magnetization” left over by the previous imaging process. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madio et al. (US 2004/0140800 A1) in view of Prammer (US 2004/0008027 A1) in view of Rosenfeld  (US 6,441,613 B1)  in view of Ott (US 2015/0285881 A1).                     
Regarding claim 5
Madio in view of Prammer teach the method of claim 1, 
Madio in view of Prammer do not explicitly teach 


“wherein in the wait phase a spoiler gradient is switched prior to and after each first RF refocusing pulse”.
Rosenfeld, however, teaches 
wherein in the wait phase a spoiler gradient is switched (Background Of Invention, ¶ 16). 
Madio in view of Prammer in view of Rosenfeld do not explicitly teach 
“A spoiler gradient is switched prior to and after each first RF refocusing pulse.” 
Ott, however, teaches 
A spoiler gradient is switched prior to and after each first RF refocusing pulse (claim 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “waiting phase” of Rosenfeld as well s the “switched spoiler gradient before/after the refocusing pulse” as taught by Ott in the method of Madio in view of Prammer.
The justification for this modification would be to efficiently minimize any “stray magnetization” left over by the previous imaging process. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madio et al. (US 2004/0140800 A1) in view of Prammer (US 2004/0008027 A1) 


in view of Rosenfeld  (US 6,441,613 B1)  in view of Ott (US 2015/0285881 A1) in view of Kim  (US 2010/0253343 A1). 
Regarding claim 6
Madio in view of Prammer in view of Rosenfeld in view of Ott teach the 
method of claim 5,
Madio in view of Prammer in view of Rosenfeld in view of Ott do not explicitly teach 
“wherein spoiler gradients switched in the wait phase prior to and after a first RF refocusing pulse are of identical form”.
Kim, however, teaches 
wherein spoiler gradients switched in the wait phase prior to and after a first RF refocusing pulse are of identical form ([0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “identical spoiler gradients” as taught by Kim in the method of Madio in view of Prammer in view of Rosenfeld in view of Ott.
The justification for this modification would be to dephase the transverse magnetization. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madio et al. (US 2004/0140800 A1) in view of Prammer (US 2004/0008027 A1) 

in view of Kassai et al. (US 2004/0059213 A1) in view of Feiweier et al. (US 2013/0088228 A1).                                          
Regarding claim 7
Madio in view of Prammer teach the method of claim 1, 
Madio in view of Prammer do not explicitly teach 
“wherein spoiler gradients are switched in the readout direction in the acquisition phase immediately prior to and after an acquisition window, and wherein the zeroth moment of a spoiler gradient switched in the wait phase is equal to the zeroth moment of a spoiler gradient switched in the acquisition phase”.
Kassai, however, teaches 
wherein spoiler gradients are switched in the readout direction in the acquisition phase immediately prior to and after an acquisition window ([0088] & [0034] & [0103] another spoiler is applied after the divided MT pulses),                     and 
Madio in view of Prammer in view of Kassai do not explicitly teach 
“wherein the zeroth moment of a spoiler gradient switched in the wait phase is equal to the zeroth moment of a spoiler gradient switched in the acquisition phase.” 
Feiweier, however, teaches 


wherein the zeroth moment of a spoiler gradient switched in the wait phase is equal to the zeroth moment of a spoiler gradient switched in the acquisition phase ([0019]—gradient spoiler moments are kept “as small as possible”—vanishingly small.)            
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “spoilers before/after acquisition window” as taught by Kassai as well as the “equal zero moment spoiler gradients” of Kassai  in the method of Madio in view of Prammer.
The justification for this modification would be to 1) zero out any stray magnetization for the next imaging cycle and 2) to suppress “unwanted coherences caused by RF pulses” that could cause image degradation ([0009], Feiweier). 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madio et al. (US 2004/0140800 A1) in view of Prammer (US 2004/0008027 A1) in view of Rosenfeld (US 6,441,613 B1) in view of Feiweier et al. (US 2013/0088228 A1).                    
Regarding claim 8
Madio in view of Prammer teach the method of claim 1, 
Madio in view of Prammer do not explicitly teach 
“wherein spoiler gradients switched in the wait phase have a vanishing first moment overall”.

Rosenfeld, however, teaches 
wherein spoiler gradients switched in the wait phase (Background Of Invention, ¶16).
Madio in view of Prammer in view of Rosenfeld do not explicitly teach 
“Spoiler gradients with a vanishing first moment overall.” 	Feiweier, however, teaches 
([0019]—gradient spoiler moments that are kept “as small as possible”—vanishingly small.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “waiting period” of Rosenfeld as well as the “spoiler gradients with vanishing moments” as taught by Feiweier in the method of Madio in view of Prammer.
The justification for this modification would be to 1) have a waiting time between imaging where you could place “crusher gradients” that minimize the stray magnetism left over by the previous imaging process so it doesn’t interfere with the following imaging process. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madio et al. (US 2004/0140800 A1) in view of Prammer (US 2004/0008027 A1) in view of Feiweier (US 2015/0293202 A1) [2nd Feiweier reference].                            
Regarding claim 9


Madio in view of Prammer teach the method of claim 1, 
Madio in view of Prammer do not explicitly teach 
“wherein a dephasing gradient is switched in the readout direction at an echo time between a first REF refocusing pulse and a first further RF refocusing pulse”.
Feiweier, however, teaches 
wherein a dephasing gradient is switched in the readout direction at an echo time between a first REF refocusing pulse and a first further RF refocusing pulse ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “dephashing gradients between refocusing pulses” as taught by Feiweier in the method of Madio in view of Prammer.
The justification for this modification would be to reduce signals with undesirable coherence pathways and remove and stray magnetism between imaging process ([0011], Feiweier).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852